Tom W. Sharp, ID #00791643
BLALACK & WILLIAMS, P.C.
4851 LBJ Freeway, Ste. 750
Dallas, TX 75244
214/630-1916; 214/630-1112 (fax)
Attorneys for DATCU Credit Union

                            IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE EASTERN DISTRICT OF TEXAS
                                       (SHERMAN DIVISION)

IN RE:                                              )
                                                    )         CASE NO. 20-41366
JOHNNY WILLIAM FORD IV and                          )
DECHEN LORRAINE FORD                                )
     Debtor(s)                                      )         Conf. Hearing Date: August 26, 2020
                                                    )         Hearing Time: 9:30 a.m.

                OBJECTION TO CONFIRMATION OF DEBTOR(S)’ CHAPTER 13 PLAN

TO THE HONORABLE JUDGE OF SAID COURT:

           NOW COMES DATCU CREDIT UNION, the holder of a claim in the above numbered and

entitled case and files this, its Objection to Confirmation of Debtor’s Proposed Chapter 13

Bankruptcy Plan, and as grounds therefore would respectfully show the Court as follows:

           1.        This Court has jurisdiction over this matter by virtue of the jurisdiction conferred

upon it under 28 U.S.C. §157 which characterizes this matter as a “core proceeding” arising in a case

under Title 11.

           2.        This creditor is the holder of a claims in this case. The Debtor, whether one or more,

is indebted to Movant as follows: $26,553.66 (lease payoff of One (1) 2017 Dodge, VIN

1C6RR6LG3HS636430) and $32,977.15 (lease payoff of One (1) 2018 Jeep, VIN

1C4RJEBG6JC514379).

           3.        The Plan as proposed by the Debtor(s) fail to meet the provision of 11 U.S.C.


Objection to Confirmation                           Page 1 of 3
00681205.WPD                                                                                       #20-60580
Tom W. Sharp, ID #00791643
BLALACK & WILLIAMS, P.C.
4851 LBJ Freeway, Ste. 750
Dallas, TX 75244
214/630-1916; 214/630-1112 (fax)
Attorneys for DATCU Credit Union

                            IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE EASTERN DISTRICT OF TEXAS
                                       (SHERMAN DIVISION)

IN RE:                                              )
                                                    )         CASE NO. 20-41366
JOHNNY WILLIAM FORD IV and                          )
DECHEN LORRAINE FORD                                )
     Debtor(s)                                      )         Conf. Hearing Date: August 26, 2020
                                                    )         Hearing Time: 9:30 a.m.

                OBJECTION TO CONFIRMATION OF DEBTOR(S)’ CHAPTER 13 PLAN

TO THE HONORABLE JUDGE OF SAID COURT:

           NOW COMES DATCU CREDIT UNION, the holder of a claim in the above numbered and

entitled case and files this, its Objection to Confirmation of Debtor’s Proposed Chapter 13

Bankruptcy Plan, and as grounds therefore would respectfully show the Court as follows:

           1.        This Court has jurisdiction over this matter by virtue of the jurisdiction conferred

upon it under 28 U.S.C. §157 which characterizes this matter as a “core proceeding” arising in a case

under Title 11.

           2.        This creditor is the holder of a claims in this case. The Debtor, whether one or more,

is indebted to Movant as follows: $26,553.66 (lease payoff of One (1) 2017 Dodge, VIN

1C6RR6LG3HS636430) and $32,977.15 (lease payoff of One (1) 2018 Jeep, VIN

1C4RJEBG6JC514379).

           3.        The Plan as proposed by the Debtor(s) fail to meet the provision of 11 U.S.C.


Objection to Confirmation                           Page 1 of 3
00681205.WPD                                                                                       #20-60580
§1325(a)(3) of the United States Bankruptcy Code and has not been proposed in good faith. Movant

would show the Court as follows:

                     (a).   The Debtor’s Chapter 13 Plan indicates that the lease agreements with the

credit union are actually secured claims. The leases should be shown as either assumed or rejected.

           WHEREFORE, Movant prays that this Court deny the confirmation of Debtor(s)’ Plan as

proposed unless and until Debtor modify such Plan to correct the deficiencies cited herein. Further,

Movant prays for such other and further relief to which Movant may show itself justly entitled.



                                                 Respectfully submitted,



                                                 BLALACK & WILLIAMS, P.C.

                                                 Attorneys for DATCU Credit Union



                                          BY:    /s/ Tom W. Sharp (by permission RAW)
                                                 Tom W. Sharp, ID #00791643
                                                 4851 LBJ Freeway, Ste. 750
                                                 Dallas, TX 75244
                                                 214/630-1916; 214/630-1112 (fax)




Objection to Confirmation                        Page 2 of 3
00681205.WPD                                                                                 #20-60580
§1325(a)(3) of the United States Bankruptcy Code and has not been proposed in good faith. Movant

would show the Court as follows:

                     (a).   The Debtor’s Chapter 13 Plan indicates that the lease agreements with the

credit union are actually secured claims. The leases should be shown as either assumed or rejected.

           WHEREFORE, Movant prays that this Court deny the confirmation of Debtor(s)’ Plan as

proposed unless and until Debtor modify such Plan to correct the deficiencies cited herein. Further,

Movant prays for such other and further relief to which Movant may show itself justly entitled.



                                                 Respectfully submitted,



                                                 BLALACK & WILLIAMS, P.C.

                                                 Attorneys for DATCU Credit Union



                                          BY:    /s/ Tom W. Sharp (by permission RAW)
                                                 Tom W. Sharp, ID #00791643
                                                 4851 LBJ Freeway, Ste. 750
                                                 Dallas, TX 75244
                                                 214/630-1916; 214/630-1112 (fax)




Objection to Confirmation                        Page 2 of 3
00681205.WPD                                                                                 #20-60580
                                   CERTIFICATE OF SERVICE

The undersigned certifies that a true and correct copy of the foregoing document was served upon
Johnny William Ford IV and Dechen Lorraine Ford, Debtor(s), 123 Haymeadow Drive, Crandall,
TX 75114; Gregory W. Mitchell, Attorney for Debtor(s) The Mitchell Law Firm, L.P., 1412 Main
Street, Suite 500, Dallas, TX 75202; Carey D. Ebert, Chapter 13 Trustee, P.O. Box 941166, Plano,
TX 75094; and upon U.S. Trustee, 110 N. College Ave., Suite 300, Tyler, TX 75702, and upon the
parties listed below, all by first class mail, address correction requested or e-mail, on this 12th day
of August, 2020.

                                               /s/ Tom W. Sharp (by permission RAW)
                                               Tom W. Sharp

Parties Requesting Notice:

Exeter Finance LLC, c/o AIS Portfolio Services, LP
4515 N Santa Fe Ave. Dept. APS
Oklahoma City, OK 73118

PRA Receivables Management, LLC
PO Box 41021
Norfolk, VA 23541




Objection to Confirmation                      Page 3 of 3
00681205.WPD                                                                                   #20-60580
                                   CERTIFICATE OF SERVICE

The undersigned certifies that a true and correct copy of the foregoing document was served upon
Johnny William Ford IV and Dechen Lorraine Ford, Debtor(s), 123 Haymeadow Drive, Crandall,
TX 75114; Gregory W. Mitchell, Attorney for Debtor(s) The Mitchell Law Firm, L.P., 1412 Main
Street, Suite 500, Dallas, TX 75202; Carey D. Ebert, Chapter 13 Trustee, P.O. Box 941166, Plano,
TX 75094; and upon U.S. Trustee, 110 N. College Ave., Suite 300, Tyler, TX 75702, and upon the
parties listed below, all by first class mail, address correction requested or e-mail, on this 12th day
of August, 2020.

                                               /s/ Tom W. Sharp (by permission RAW)
                                               Tom W. Sharp

Parties Requesting Notice:

Exeter Finance LLC, c/o AIS Portfolio Services, LP
4515 N Santa Fe Ave. Dept. APS
Oklahoma City, OK 73118

PRA Receivables Management, LLC
PO Box 41021
Norfolk, VA 23541




Objection to Confirmation                      Page 3 of 3
00681205.WPD                                                                                   #20-60580
